Case 1:19-mj-03916-JB Document 2 Entered on FLSD Docket 11/25/2019 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                             N0.~/~.'_19~-~m10+r-~~3~9.~~~~----~~~cerr~

                                                             FILED UNDER SEAL


IN RE SEALED CRIMINAL COMPLAINT
----------------------------------~/
                                      SEALED ORDER

       The United States of America, having applied to this Court for an order sealing th motion,

criminal complaint, affidavit, attachments, bond recommendation form, and order, and he Court

finding good cause:

       IT IS HEREBY ORDERED that this motion, criminal complaint, motion, criminal

complaint, affidavit, attachments, bond recommendation form, and this order shall be fi ed under

seal until further order of this Court or the arrest of the defendant. However, the Unit d States

Attorney's Office may obtain copies of any sealed document for any other necessary caJse.

       DONE AND ORDERED in chambers at                        ida, this..2/~day   ofNovem~er 2019.



                                             r\.1".'-'"-"E  DELINE BECERRA
                                                     ATES MAGISTRATE JUDGE
                                                      DISTRICT OF FLORIDA




cc: Michael Thakur, Assistant United States Attorney
